DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 02/25/2022, the amendment/reconsideration has been considered. Claims 21, 22, 25, 28, 29, 31, 32, 35, 36, and 39 have been amended. Claims 21-40 are pending for examination as cited below.	

Response to Arguments

Applicant’s arguments, see remarks, filed 02/25/2022, with respect to amended claims have been fully considered and are persuasive.  The rejection of originally presented claims has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 03/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No.: 11,032,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed over cited references.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 02/25/2022 with respect to the amended claim limitations point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Aufmann et al. (Pub. No.: US 2015/0039549 A1) is one of the most pertinent art in the field of invention and discloses, A system for recommendation delivery and tracking is provided. Users may use a smartphone enabled recommendation system to select products or media such as movies to recommend to other users. In one embodiment, the user uses the recommendation system to select a movie and select a recipient and the recommended movie is transmitted to the recipient. At the recipient, 
	Wanneir et al. (Pub. No.: US 2010/0030663 A1) is yet another one of the most pertinent artin the field of invention and discloses, a systems for providing consumer access to databases of clothing items and in particular to computer systems that programmatically match clothing items with individual consumers’ data, possibly including searching, sorting, ranking, and filtering database items from a plurality of partners.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Tauqir Hussain/Primary Examiner, Art Unit 2446